Detailed Action
Claims 1-30 are pending in this application, the request for Prioritized Examination(Track 1) was granted on 8/29/22.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2022, 9/13/22 has been considered.
Drawings
	The Drawings filed on 7/29/22 are acceptable.

Specification
The specification is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System for Sharing Mail for Group Collaboration
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms, the filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/818,661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘661 teaches the instant claims and only differs in verbiage and/or the features of the instant claims are well-known in the art as evident by the art below.
Claims 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 17/818,621(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘621 teaches the instant claims and only differs in verbiage and/or the features of the instant claims are well-known in the art as evident by the art below. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-17, depends on claim 13, which recites
wherein the target mail comprises (1)at least one mail draft or 
(2) a plurality of associated mails having same feature information; or 
(3) wherein the sharing group comprises at least one of
 (a) a discussion group at a mail terminal or 
(b) an instant messaging (IM) group at an IM terminal.  
Therefore claim 13 further narrows the target mail to either a draft mail or mail with certain features or limits the sharing group to either a discussion group or IM group.
Claim 14, recites the method according to claim 13, wherein the discussion group at the mail terminal displays a status bar for displaying group member information; and the group member information comprises: at least one of a number of group members, a group member avatar or a group member adding identifier; wherein the IM group at the IM terminal displays a group name associated with the target mail, further narrows the discussion group, however if the claims were  interpreted as either the target mail is a (1) draft mail or (2)the target mail is a mail with certain features, then the claims is unclear and indefinite.  Also, claim 14 further narrow both the discussion group and the IM group, however claim 13 only requires either (a) a discussion group or (b) an IM group and not both, therefore this claim is unclear and indefinite.
Claim 15, recites “the operation instruction for the sharing group”, “the operation instruction” lacks antecedent basis. In further, claim 15, only further limits the (a) discussion group or (b) the IM group, therefore are rejected for the same reasons set forth in claim 14.
Further, claim 16,17, depends on claim 15, which recites
 wherein receiving the operation instruction for the sharing group comprises at least one of the following: 
(1)receiving a group joining verification starting instruction sent by the sharer party for the IM group; and wherein performing the operation on the sharing group according to the operation instruction comprises: providing a group verification interface in the IM group displayed in the sharer party to enable the sharer party to process a group verification message at the IM terminal;
(2) receiving a group silence instruction sent for the discussion group; and wherein performing the operation on the sharing group according to the operation instruction comprises: switching a new message reminding manner of the discussion group from a first reminding manner to a second reminding manner; wherein the first reminding manner comprises at least one of the following:
 (a)sound reminding, 
(b)displaying a first reminding identifier based on a group icon of the discussion group or
(c)displaying a second reminding identifier based on the mail information of the target mail; and the second reminding manner comprises displaying a third reminding identifier based on the group icon of the discussion group; or
(3) receiving a group silence instruction sent for the IM group; and wherein performing the operation on the sharing group according to the operation instruction comprises: switching a new message reminding manner of the IM group from a third reminding manner to a fourth reminding manner; wherein the third reminding manner comprises at least one of the following: 
(a)sound reminding or 
(b) displaying a fourth reminding identifier based on a message stream corresponding to the IM group; and the fourth reminding manner comprises displaying a fifth reminding identifier based on the message stream corresponding to the IM group.  
Claim 16 only further limit (2) above, therefore if the claims where interpreted as either (1) or (3), then this limitation is unclear and indefinite. Also, the claims is limiting (2)(c) above, however if the claims were interpreted as (2)(a) or (2)(b), then this limitation would also make the claims unclear and indefinite. 
Claim 17 only further limit (3) above, therefore if the claims where interpreted as either (1) or (2), then this limitation is unclear and indefinite. Also, the claim is limiting 3(b), however if the claims was interpreted as (3)(a), then this limitation would also make the claims unclear and indefinite.
Claim 18 recites, “the sharing group comprises a discussion group a mail terminal”, is unclear and indefinite to the metes and bound of the claim. Dependent  claims 19-25, rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,13,18,29,30 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0277725 issued to Masterson et al.(Masterson) in view of US 2015/0341401 issued to Lee.
As per claims 1,29,30,  Masterson teaches an information interaction method/apparatus/ non-transitory computer-readable storage medium, comprising: at least one processor; and a storage apparatus configured to store at least one program; wherein the at least one program, when executed by the at least one processor, causes the at least one processor(Fig.1,5B, para.26) comprising: a request reception module, which is configured to receive a mail sharing request sent by a sharer party based on a target mail(Fig.2A-E,para.2,28-33); and share the target mail with the sharee party according to the mail sharing request, to enable the sharer party and the sharee party to perform, based on the target mail, information interaction in the sharing group(Fig.2A-E,para.2,28-33).  
Masterson however does not explicitly teach a sharing group creation module, which is configured to create a sharing group comprising the sharer party and a sharee party. Masterson however does teach groups, Fig.2A-E.
Lee explicitly teaches a sharing group creation module, which is configured to create a sharing group comprising the sharer party and a sharee party(Fig.17, para.203, teaches creating group).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson of sharing email and attachment for editing to include the teaching of Lee of creating a group in order to provide the predictable result of sharing email and attachment for editing by a group of users.
One ordinary skill in the art would have been motivated to combine the teachings in order to collaborative editing of data(Lee, para.8).
As per claim 2, Masterson in view of Lee teaches the method according to claim 1, wherein the mail sharing request comprises: a sharer party identifier and a sharee party identifier(Masterson, Fig.2A-E); and wherein creating the sharing group comprising the sharer party and the sharee party comprises: creating the sharing group comprising the sharer party and the sharee party according to the sharer party identifier and the sharee party identifier, wherein the sharing group is allocated with a group identifier corresponding to the sharing group(Masterson, Fig.2A-E, users are part of group ABC, Lee, Fig.17-18,22, user create group by adding name of user, creating group 1); and sending the group identifier to the sharer party and the sharee party to enable the sharer party and the sharee party to acquire, according to the group identifier, a group message of the sharing group in real time(Masterson, Fig.2A-E,para.28-33, users are part of group ABC for sharing of email and attachment, Lee, para.209-217; invitation to join group, it is obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the group identifier is sent to other users in order for user to be part of the group).    Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee to send invitation with the group id to users  in order to provide the predictable result of sending invitation to join a particular group. One ordinary skill in the art would have been motivated to combine the teachings in order to collaborative editing of data(Lee, para.8).
As per claim 3, Masterson in view of Lee teaches the method according to claim 2, wherein after sending the group identifier to the sharer party and the sharee party, the method further comprises at least one of the following: starting, according to the group identifier, the sharing group in the sharer party and the sharee party respectively(Lee,  para.209-217;creating and starting group by sending invites to users); or  starting the sharing group in the sharer party according to the group identifier; and displaying a sharing group creation prompt on the sharee party, wherein the sharing group creation prompt is used for prompting the sharee party that a new sharing group is created; and starting the sharing group in the sharee party after receiving a viewing operation instruction of the sharee party. Motivation to combine set forth in claim 1.
As per claim 4, Masterson in view of Lee teaches the method according to claim 1, wherein after sharing the target mail with the sharee party, the method further comprises: displaying the target mail to at least one of the sharer party or the sharee party(Masterson, Fig.2A-E).  
As per claim 5, Masterson in view of Lee teaches the method according to claim 4, wherein displaying the target mail comprises at least one of the following: displaying mail information of the target mail in a form of a mail card in the sharing group; or constructing a mail content displaying window, and expanding and displaying a mail content of the target mail in the mail content displaying window(Masterson, Fig.2A-E).   
As per claim 6, Masterson in view of Lee teaches the method according to claim 1, further comprising: receiving an operation instruction for the sharing group; and performing an operation on the sharing group according to the operation instruction(Masterson, Fig.2A-E, para.28-33).  
As per claim 7, Masterson in view of Lee teaches the method according to claim 1, wherein the mail sharing request comprises an operation authority allocation instruction sent by the sharer party to the sharee party(Lee,Fig.17-18,para.203-205; read/write authority and security level); and wherein after receiving the mail sharing request sent by the sharer party based on the target mail, the method further comprises: allocating a mail operation authority to the sharee party according to the operation authority allocation instruction(Lee,Fig.17-18,para.203-205; read/write authority and security level). Motivation to combine set forth in claim 1.  
As per claim 13, Masterson in view of Lee teaches the method according to claim 1, wherein the target mail comprises at least one mail draft or a plurality of associated mails having same feature information; or wherein the sharing group comprises at least one of a discussion group at a mail terminal or an instant messaging (IM) group at an IM terminal(Masterson, Fig.2A-E, review draft). Also, Official Notice is taken; the is well known in the art of emails to have email drafts.     Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee to have email drafts in order to provide the predictable result of collaborative editing of email drafts. One ordinary skill in the art would have been motivated to combine the teachings in order ensure an email is properly written.
As per claim 18, Masterson in view of Lee teaches the method according to claim 1, wherein the sharing group comprises a discussion group a mail terminal(Masterson, Fig.2A-E); and wherein creating the sharing group comprising the sharer party and the sharee party and sharing the target mail with the sharee party according to the mail sharing request, to enable the sharer party and the sharee party to perform, based on the target mail, the information interaction in the sharing group(Lee, Fig.17, para.203, teaches creating group) comprises: creating the discussion group comprising the sharer party and the sharee party at the mail terminal and sharing the target mail with the sharee party according to the mail sharing request, to enable the sharer party and the sharee party to perform, based on the target mail, information interaction in the discussion group(Masterson, Fig.2A-E).  
Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0277725 issued to Masterson et al.(Masterson) in view of US 2015/0341401 issued to Lee in view of US 2021/0326436 issued to West et al.(West).
As per claim 8, Masterson in view of Lee teaches the method according to claim 7, wherein receiving the operation instruction for the sharing group; and performing the operation on the sharing group according to the operation instruction comprises: receiving a group operation instruction sent by the sharer party or the sharee party; and wherein the mail operation authority comprises: at least one of an editing authority, a reading authority or a sharing authority(Lee,Fig.17-18,para.203-205; read/write authority and security level), however does not explicitly teach revoking or partially revoking the mail operation authority of the sharee party according to the group operation.
West explicitly revoking or partially revoking the mail operation authority of the sharee party according to the group operation(para.27, teaches revoking privileges such as editing privileges).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee of providing certain authority to a particular user to apply the teaching of West of revoking privileges in order to provide the predictable result of revoking certain privileges for users.
One ordinary skill in the art would have been motivated to combine the teachings in order provide security for documents and who can/can’t edit the documents.
As per claim 9, Masterson in view of Lee in view of West teaches the method according to claim 8, wherein receiving the group operation instruction sent by the sharer party or the sharee party, and revoking or partially revoking the mail operation authority of the sharee party according to the group operation instruction comprises at least one of the following: receiving a mail sharing revoking instruction sent by the sharer party; and revoking the mail operation authority of the sharee party according to the mail sharing revoking instruction(West, para.27, teaches revoking privileges such as editing privileges); receiving a first group leaving operation instruction sent by the sharer party; and removing the sharer party from the sharing group according to the first group leaving operation instruction, and revoking the mail operation authority of the sharee party in the sharing group; and wherein after receiving the first group leaving operation instruction sent by the sharer party, the method further comprises: transferring ownership of the sharer party and group operation authority of the sharer party to a target group member in the sharing group according to an ownership transfer instruction sent by the sharer party or a preset transfer rule; receiving a group disbanding operation instruction sent by the sharer party; and disbanding the sharing group according to the group disbanding operation instruction, and revoking the mail operation authority of the sharee party in the sharing group; receiving a second group leaving operation instruction sent by a target sharee party; and removing the target sharee party from the sharing group according to the second group leaving operation instruction, and revoking a mail operation authority of the target sharee party; or receiving an ownership transfer instruction sent by the sharer party; and transferring ownership of the sharer party and a group operation authority of the sharer party to a target group member in the sharing group according to the ownership transfer instruction, and revoking the mail operation authority of the sharee party in the sharing group.  Motivation to combine set forth in claim 8.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0277725 issued to Masterson et al.(Masterson) in view of US 2015/0341401 issued to Lee in view of US 2016/0357971 issued to Sinha et al.(Sinha).
As per claim 10, Masterson in view of Lee teaches the method according to claim 1, wherein after sharing the target mail with the sharee party, the method, however does not explicitly teach  receiving a mail re-sharing request sent by the sharer party or the sharee party; and sharing, according to the mail re-sharing request, the target mail with a newly-added sharee party indicated by the mail re-sharing request.  
Sinha explicitly teaches receiving a re-sharing request sent by the sharer party or the sharee party; and sharing, according to the re-sharing request, the target documents with a newly-added sharee party indicated by the re-sharing request(para.21, teaches re-sharing of documents to different groups or users).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee of collaborating on email and attachment to apply the teaching of Sinha of re-sharing to different groups or users in order to provide the predictable result of resharing email and attachment to different users.
One ordinary skill in the art would have been motivated to combine the teachings in order work on different documents amongst different users.
Claims 11-12 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0277725 issued to Masterson et al.(Masterson) in view of US 2015/0341401 issued to Lee in view of US 2016/0357971 issued to Sinha et al.(Sinha) in view of US 2016/0380943 issued to van Rensburg(Rensburg).
As per claim 11, Masterson in view of Lee in view of Sinha teaches the method according to claim 10, however does not explicitly teach wherein after sharing the target mail with the newly-added sharee party indicated by the mail re-sharing request, the method further comprises: adding the newly-added sharee party to the sharing group.  
Rensburg explicitly teaches adding the newly-added sharee party to the sharing group(Abstract, para.17-18, adding a new participant to ongoing communication thread).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee in view of Sinha of resharing email and attachment to different users to apply the teaching of Rensburg of adding a new participant to ongoing communication thread in order to provide the predictable result of resharing messages to other users and adding the users to the collaborative environment.
One ordinary skill in the art would have been motivated to combine the teachings in order work on different documents amongst different users in the same collaborative environment.
As per claim 12, Masterson in view of Lee in view of Sinha in view of Rensburg teaches the method according to claim 11, wherein after adding the newly-added sharee party to the sharing group, the method further comprises at least one of: starting the sharing group in the newly-added sharee party, and displaying all history messages corresponding to the sharing group in the sharing group of the newly-added sharee party(Rensburg, para.45; providing history of communication to new participants in the existing communication group); or in a case of determining that the sharing group is in a state that only the sharer party is able to re-share, prohibiting reception of the mail re-sharing request sent by the sharee party.  Motivation to combine set forth in claim 11.
Claims 19-22 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0277725 issued to Masterson et al.(Masterson) in view of US 2015/0341401 issued to Lee in view of US 2016/0315894 issued to Della Corte et al.(Corte) in view of US 2015/0007053 issued to Vitaldevara et al.(Vita).
As per claim 19, Masterson in view of Lee teaches the method according to claim 18, wherein after receiving the mail sharing request sent by the sharer party based on the target mail, the method further comprises (Masterson, Figs. Fig.2A-E,para.2,28-33)  and however does not explicitly teach adding a sharing tag to the target mail, and displaying the sharing tag in association with the target mail.
Corte explicitly teaches adding a sharing tag to the target mail(para.42; add sharing indicator to the email).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee of collaboration on email/attachment to apply the teaching of Corte adding sharing tag to email in order to provide the predictable result of tagging an email with a sharing indicator.
One ordinary skill in the art would have been motivated to combine the teachings in order to tag different emails with different information.
Masterson in view of Lee in view of Corte does not explicitly teach displaying the sharing tag in association with the target mail.
Vita explicitly teaches displaying tag in association with the target mail(Fig.2, para.5,27, display email tag).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee in view of Corte of collaboration on email/attachment and tagging emails to apply the teaching of Vita of displaying email with tags in order to provide the predictable result of tagging an email with a sharing indicator and displaying the email with the sharing tag.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily route certain tagged emails(Vita, para.3).
As per claim 20, Masterson in view of Lee in view of Corte in view of Vita teaches the method according to claim 19, wherein displaying the sharing tag in association with the target mail comprises at least one of the following: displaying mail information of the target mail in a mail list in a sharing tab of the mail terminal; or marking, by using the sharing tag(Corte, para.42; add sharing indicator to the email), the target mail displayed in another tab of the mail terminal other than the sharing tab(Masterson, Fig.2A). Motivation to combine set forth in claim 19. 
As per claim 21, Masterson in view of Lee in view of Corte in view of Vita teaches the method according to claim 20, wherein creating the discussion group comprising the sharer party and the sharee party at the mail terminal comprises: creating the discussion group comprising the sharer party and the sharee party(Lee, Fig.17, para.203, teaches creating group), and displaying, based on a display position of a mail content displaying window of the mail terminal, the discussion group comprising the sharer party and the sharee party, wherein the mail content displaying window is configured to expand and display a mail content of the target mail(Masterson, Figs.2A-E).  Motivation to combine set forth in claim 19. 
As per claim 22, Masterson in view of Lee in view of Corte in view of Vita teaches the method according to claim 21, wherein the target mail displayed in the mail content displaying window is marked with a sharer party identifier corresponding to the target mail(Masterson, Figs.2A-E).  
Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0277725 issued to Masterson et al.(Masterson) in view of US 2015/0341401 issued to Lee in view of US 2016/0315894 issued to Della Corte et al.(Corte) in view of US 2015/0007053 issued to Vitaldevara et al.(Vita) in view of US 2005/0246663 issued to Yeung et al.(Yeung).
As per claim 23, Masterson in view of Lee in view of Corte in view of Vita teaches the method according to claim 21, wherein after creating the discussion group comprising the sharer party and the sharee party(Lee, Fig.17, para.203, teaches creating group), and displaying, based on the display position of the mail content displaying window of the mail terminal, the discussion group comprising the sharer party and the sharee party(Masterson, Figs.2A-E), however does not explicitly teach displaying a discussion group icon in the mail content displaying window, wherein the discussion group icon is configured to, when triggered, enable the discussion group to pop up or hide.  
Yeung explicitly teaches displaying a discussion group icon in the mail content displaying window, wherein the discussion group icon is configured to, when triggered, enable the discussion group to pop up or hide(para.31, teaches when a user selects a button on the window, the user interface will hide content being displayed).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee in view of Corte in view of Vita apply the teaching of Yeung of hiding window with a selected icon in order to provide the predictable result of hiding collaboration window.
One ordinary skill in the art would have been motivated to combine the teachings in order to easily view other windows.
Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0277725 issued to Masterson et al.(Masterson) in view of US 2015/0341401 issued to Lee in view of US 2016/0315894 issued to Della Corte et al.(Corte) in view of US 2015/0007053 issued to Vitaldevara et al.(Vita) in view of US 2005/0246663 issued to Yeung et al.(Yeung) in view of US 2013/0124660 issued to Lao.
As per claim 24, Masterson in view of Lee in view of Corte in view of Vita  in view of Yeung teaches the method according to claim 23, wherein after creating the discussion group comprising the sharer party and the sharee party(Lee, Fig.17, para.203, teaches creating group), and displaying based on the display position of the mail content displaying window of the mail terminal, the discussion group comprising the sharer party and the sharee party(Masterson, Figs.2A-E), however does not explicitly teach determining a new message reminding manner of the discussion group according to a display state of the discussion group.  
Lao explicitly teaches determining a new message reminding manner of the user according to a display state of the user(Abstract, new message notification based on the state of the client).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee in view of Corte in view of Vita in view of Yeung  collaboration group for editing of email and attachment to apply the teaching of Lao of new message notification based on the state of the client of hiding window with a selected icon in order to provide the predictable result of notifying the collaboration group of new messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to be aware of new messages.
Claims 26-28 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0277725 issued to Masterson et al.(Masterson) in view of US 2015/0341401 issued to Lee in view of US 2009/0055483 issued to Madan et al.(Madan).
As per claim 26, Masterson in view of Lee teaches the method according to claim 1, wherein the sharing group comprises; and wherein creating the sharing group comprising the sharer party and the sharee party and sharing the target mail with the sharee party according to the mail sharing request, to enable the sharer party and the sharee party to perform, based on the target mail, the information interaction in the sharing group comprises:  creating the group comprising the sharer party and the sharee party at the terminal and sharing the target mail with the sharee party according to the mail sharing request, to enable the sharer party and the sharee party to perform, based on the target mail, information interaction in the group(Lee, Fig.17, para.203, teaches creating group), however does not explicitly teach an instant messaging (IM) group at an IM terminal. 
Madan explicitly teaches teach an instant messaging (IM) group at an IM terminal(Abstract, Fig.4).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Lee creating of group for sharing/editing emails and attachment to apply Madan of IMS and IMS group in order to provide the predictable result of creating IMS group for sharing/editing of emails and attachments
One ordinary skill in the art would have been motivated to combine the teachings in order provide synchronous real time collaboration in IMS(Madan, para.2).
As per claim 27, Masterson in view of Lee teaches the method according to claim 26, wherein sharing the target mail with the sharee party comprises: establishing an association relationship between the target mail and a group identifier corresponding to the IM group(Masterson, Figs. Fig.2A-E,para.2,28-33, Lee,  Madan, Abstract, Fig.4); and displaying the IM group in association with the target mail according to the association relationship; and wherein displaying the IM group in association with the target mail comprises at least one of the following: displaying mail information of the target mail in a form of a mail card in the IM group(Masterson, Figs. Fig.2A-E,para.2,28-33, Madan, Abstract, Fig.4); or constructing a mail content displaying window based on a display position of the IM group, and expanding and displaying a mail content of the target mail in the mail content displaying window.  Motivation to combine set forth in claim 26.
As per claim 28, Masterson in view of Lee teaches the method according to claim 27, wherein before constructing the mail content displaying window based on the display position of the IM group, and expanding and displaying the mail content of the target mail in the mail content displaying window, the method further comprises: determining that a triggering operation instruction for the mail card is received(Masterson, Figs. Fig.2A-E,para.2,28-33, Madan, Abstract, Fig.4).  Motivation to combine set forth in claim 26.
Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2005/0033813 issued to Bhogal et al., teaches a collaborating on emails where certain users are given rights to edit certain portions of the email.
US 9,479,469 issued to Kabbes et al., teaches collaborative drafting of an email
US 2011/0010635 issued to Fox et al., teaches shared content is co-edited by different users
US 9,438,546 issued to Chan et al, teaches attachment collaborations within a messaging environment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459